DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 25, lines 7, after, “the mirror system” insert --, --.
In claim 25, lines 7, after, “image sensor system” insert --, --.
Allowable Subject Matter
Claims 1, 3-7, 11-25 allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record fail to teach either singly or in combination a multi-sensor system, comprising: a gimbal for carrying the mirror system and the sensor package; and an image processing system that is mounted with the sensor package and on the gimbal, the image processing system processing information from the sensor package to create fused image data from the image sensors.
Regarding claim 25, a multi-sensor system, comprising: an image processing system that processes information from the image sensors to create fused image data based on a common clock; and a gimbal carrying the mirror system, image system, and the image processing system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878 

/QUE TAN LE/Primary Examiner, Art Unit 2878